Exhibit 10.1 to Form 8-K

 

 

Published CUSIP Number: 83851QAL2

Term Loan CUSIP Number: 83851QAM0

 


TERM LOAN CREDIT AGREEMENT

Dated as of October 26, 2018,

among

SOUTH JERSEY GAS COMPANY,
as Borrower

and

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,
as Lenders,

and

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

Arranged by:

PNC CAPITAL MARKETS LLC,
as Lead Arranger and Book Runner

 

 



 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I       DEFINITIONS 1       SECTION 1.01 Certain Defined
Terms 1   SECTION 1.02 Computation of Time Periods 18   SECTION 1.03 Accounting
Terms and Determinations 18   SECTION 1.04 Terminology 19   SECTION 1.05 Use of
Defined Terms 19         ARTICLE II       TERM LOANS 19       SECTION 2.01 Term
Loans 19   SECTION 2.02 Procedure for Advances of Loans 19   SECTION 2.03 Fees
20   SECTION 2.04 Reduction of Commitments 21   SECTION 2.05 Prepayment and
Repayment of Loans 21   SECTION 2.06 Incremental Facilities 22   SECTION 2.07
Evidence of Debt; Notes 23   SECTION 2.08 Interest Rates 24   SECTION 2.09
Interest Rate Determination; Changed Circumstances 26   SECTION 2.10 Voluntary
Conversion of Loans 29   SECTION 2.11 Increased Costs 29   SECTION 2.12 Nature
of Obligations of Lenders Regarding Extensions of Credit; Assumption by the
Administrative Agent 30   SECTION 2.13 Taxes; Foreign Lenders 31   SECTION 2.14
Mitigation Obligations; Replacement of Lenders 33   SECTION 2.15 Defaulting
Lenders 34         ARTICLE III       CONDITIONS PRECEDENT 36       SECTION 3.01
Conditions Precedent to the Effectiveness of this Agreement 36   SECTION 3.02
Additional Conditions Precedent 38   SECTION 3.03 Reliance on Certificates 38  
      ARTICLE IV       REPRESENTATIONS AND WARRANTIES 39       SECTION 4.01
Representations and Warranties of the Borrower 39         ARTICLE V
      COVENANTS 44       SECTION 5.01 Affirmative Covenants 44   SECTION 5.02
Negative Covenants 46   SECTION 5.03 Reporting Requirements 48   SECTION 5.04
Financial Covenant 50

 



 i 

 

 

TABLE OF CONTENTS
(continued)

 

ARTICLE VI       EVENTS OF DEFAULT 50       SECTION 6.01 Events of Default 50  
SECTION 6.02 Upon an Event of Default 52   SECTION 6.03 Application of Funds 52
  SECTION 6.04 Rights and Remedies Cumulative; Non-Waiver; Etc 53        
ARTICLE VII       THE ADMINISTRATIVE AGENT 53       SECTION 7.01 Appointment and
Authority 53   SECTION 7.02 Rights as a Lender 54   SECTION 7.03 Exculpatory
Provisions 54   SECTION 7.04 Reliance by Administrative Agent 55   SECTION 7.05
Delegation of Duties 55   SECTION 7.06 Resignation of Administrative Agent 55  
SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders 56   SECTION
7.08 No Other Duties, Etc 56   SECTION 7.09 No Reliance on Administrative
Agent’s Customer Identification Program 56         ARTICLE VIII
      MISCELLANEOUS 57       SECTION 8.01 Amendments, Etc 57   SECTION 8.02
Notices, Etc 58   SECTION 8.03 No Waiver; Remedies 59   SECTION 8.04 Set-off;
Sharing of Payments by Lenders 59   SECTION 8.05 Indemnification 60   SECTION
8.06 Costs, Expenses and Taxes 61   SECTION 8.07 Waiver of Consequential
Damages; Reimbursement by Lenders 62   SECTION 8.08 Benefit of Agreement 62  
SECTION 8.09 Severability 66   SECTION 8.10 Governing Law 66   SECTION 8.11
Headings 66   SECTION 8.12 Submission to Jurisdiction; Waivers 67   SECTION 8.13
Acknowledgments 67   SECTION 8.14 Waivers of Jury Trial 67   SECTION 8.15
Confidentiality 68   SECTION 8.16 Execution in Counterparts 68   SECTION 8.17
USA Patriot Act Notice 69   SECTION 8.18 Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 69

 



 ii 

 

 

TABLE OF CONTENTS
(continued)

 

 



EXHIBITS

Exhibit A     Form of Note

Exhibit B     Form of Notice of Borrowing

Exhibit C     Form of Notice of Account Designation

Exhibit D     Form of Notice of Conversion/Continuation

Exhibit E     Form of Opinion of Counsel to the Borrower

Exhibit F     Form of Assignment and Assumption

Exhibit G     Form of Compliance Certificate

SCHEDULES

Schedule I         Lenders, Applicable Lending Offices, Commitments and Initial
Commitment Percentages

Schedule II       Ownership

Schedule III      First Mortgage Notes

 



 iii 

 

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (as it may be amended, supplemented or otherwise
modified in accordance with the terms hereof at any time and from time to time,
this “Agreement”) dated as of October 26, 2018, among SOUTH JERSEY GAS COMPANY,
a New Jersey corporation (the “Borrower”), the several banks and other financial
institutions from time to time parties to this Agreement (each a “Lender” and
collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, a national
banking association organized and existing under the laws of the United States
of America (“PNC”), as administrative agent for the Lenders hereunder (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Administrative Agent”).

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that the Lenders make term loans to the
Borrower in an aggregate principal amount of up to $400,000,000, for general
corporate purposes including, without limitation, the financing of capital
expenditures, and for working capital of the Borrower, its Subsidiaries or its
Affiliates; and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.

“Aggregate Commitments” means the total of the Lenders’ Commitments.

“Agreement” has the meaning assigned to that term in the preamble hereto.

“AML and Anti-Terrorist Acts” has the meaning assigned to that term in Section
5.01(k).



  1 

 

“Anti-Corruption Laws” means, collectively, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 (if applicable) and all other
similar anti-corruption legislation in other jurisdictions applicable to the
Borrower.

“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.

“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise). For purposes of
Section 2.13, the term “Applicable Law” includes FATCA.

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Assumption pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.

“Applicable Margin” means, for the applicable interest rate on Loans made to the
Borrower and Unused Fees payable by the Borrower pursuant to Section 2.03(a),
the rate per annum as set forth in the “Pricing Grid” below, determined by
reference to the Debt Ratings:

Pricing Grid Tier Debt Ratings Unused Fee Applicable Base Rate
Margin Applicable LIBOR Margin I At least A/A2 0.075% 0.000% 0.650% II A-/A3
0.100% 0.000% 0.750% III BBB+/Baa1 0.125% 0.000% 0.900% IV Less than BBB+/Baa1
0.150% 0.050% 1.050%

 

The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the Borrower’s Debt Ratings. The Borrower shall notify
the Administrative Agent in writing promptly after becoming aware of any change
in its Debt Ratings.

“Applicable Rate” means:

(a)       in the case of each Base Rate Loan, a rate per annum equal at all
times to the sum of the Base Rate plus the Applicable Base Rate Margin in effect
from time to time; and

(b)       in the case of each LIBOR Rate Loan comprising part of the same Loan,
a rate per annum during each Interest Period equal at all times to the sum of
the LIBOR Rate for such Interest Period plus the Applicable LIBOR Margin in
effect from time to time during such Interest Period.



  2 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means PNC Capital Markets LLC, in its capacity as sole lead arranger
and sole book runner and its successors and assigns.

“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 8.08 in the form attached hereto as Exhibit F.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of (a) the Prime Rate, (b) 1/2 of one percent per annum
above the Federal Funds Rate in effect from time to time and (c) except during
any period of time during which a notice delivered to the Borrower under Section
2.09 shall remain in effect, the Daily LIBOR Rate on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus one percent.
Notwithstanding the foregoing, if the Base Rate as determined above would be
less than zero, such rate shall be deemed to be zero.

“Base Rate Loan” means any Loan bearing interest based on the Base Rate.

“Beneficial Owner” means, for the Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower’s Capital Stock; and (b) a single individual with significant
responsibility to control, manage, or direct the Borrower.

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday or Sunday or a legal holiday on which banks
in Pittsburgh, Pennsylvania and New York, New York, are authorized or required
to be closed for the conduct of their commercial banking business, and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any LIBOR Rate Loan, or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.



  3 

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.

“Certificate of Beneficial Ownership” means, for the Borrower, a certificate in
form and substance reasonably acceptable to the Administrative Agent (as amended
or modified by the Administrative Agent from time to time in its reasonable
discretion), certifying, among other things, the Beneficial Owner of the
Borrower.

“Change in Control” means (a) the Parent shall cease at any time to own,
directly or indirectly, 100% of the Capital Stock having voting rights of the
Borrower, or (b) the occurrence of either of the following: (i) any entity,
person (within the meaning of Section 14(d) of the Exchange Act) or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) which
theretofore was beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of less than 30% of the Parent’s then outstanding common stock either (A)
acquires shares of common stock of the Parent in a transaction or series of
transactions that results in such entity, person or group directly or indirectly
owning beneficially 30% or more of the outstanding common stock of the Parent,
or (B) acquires, by proxy or otherwise, the right to vote for the election of
directors, for any merger, combination or consolidation of the Parent or any of
its direct or indirect Subsidiaries, or, for any other matter or question, more
than 30% of the then outstanding voting securities of the Parent; or (ii) a
majority of the members of the board of directors of the Parent fail to consist
of Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, including any Regulatory Change; or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Closing Date” means October 26, 2018.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time. The initial Commitment Percentage of each Lender is set out on Schedule I
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.



  4 

 

“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.

“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b) the
sum of the Capital Stock (excluding treasury stock and capital stock subscribed
for and unissued) and surplus (including earned surplus, capital surplus,
translation adjustment and the balance of the current profit and loss account
not transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 3.01(f), after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.

“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.10 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.10.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Eurodollar Reserve Percentage on such day. Each calculation by
the Administrative Agent of the Daily LIBOR Rate shall be conclusive and binding
for all purposes, absent manifest error. Notwithstanding the foregoing, if the
Daily LIBOR Rate as determined above would be less than zero, such rate shall be
deemed to be zero.

“Debt Ratings” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:

(a)       The senior unsecured non-credit enhanced debt ratings of the Borrower
by each Rating Agency, subject to the paragraph immediately below; provided that
in the event that there is no such rating then in effect for the Borrower from a
particular Rating Agency, such Rating Agency’s issuer rating or issuer credit
rating (as applicable) for the Borrower, subject to the proviso immediately
below.

(b)       If the Borrower shall maintain a rating referred to in (a) above from
only one Rating Agency, the Pricing Level for the Borrower shall be determined
by reference to that one rating (for the avoidance of doubt, if, for example,
the Borrower maintained only a senior unsecured non-credit enhanced debt rating
from one Rating Agency and only an issuer rating or issuer credit rating from
another Rating Agency, it will not be considered as the Borrower maintaining
only one rating and, consequently, clause (a) would apply to that example and
not this clause (b)).

(c)       If none of the ratings in (a) above are available, then Tier IV shall
apply.



  5 

 

For purposes of the foregoing, if the Debt Ratings of the Borrower established
or deemed to have been established by the two Rating Agencies shall fall within
different “Tiers” on the pricing grid set forth in the definition of Applicable
Margin, then (i) in any case where the ratings differential is one Tier, the
higher rating will apply and (ii) in any case where the ratings differential is
two Tiers or more, the Tier one below the higher of the two will apply.

Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings and the Debt Rating Tiers in the definition of Applicable Margin to
reflect such changed rating system or the unavailability of ratings from either
or both Rating Agencies, and, pending the effectiveness of any such amendment,
the applicable “Tier” shall be determined by reference to the Debt Ratings of
the Borrower most recently in effect prior to such change or cessation.

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
any event or condition that would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

“Default Rate” means a per annum rate equal to 2% greater than the Applicable
Rate.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding, absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.



  6 

 

“Disclosure Documents” means the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2017, the Borrower’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2018 and any Current Report on Form 8-K delivered to
the Lenders at least three (3) Business Days prior to the Closing Date.

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

“Draw Period” means the period commencing on the Closing Date and ending on the
Draw Termination Date.

“Draw Termination Date” means the earliest of (a) the date that is twelve (12)
months after the Closing Date, (b) the Maturity Date, (c) the date of
termination by the Borrower of the Aggregate Commitments in full pursuant to
Section 2.04 and (d) the date of termination of the Aggregate Commitments
pursuant to clause (b) of Section 6.02.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower or, in
the case of a Pension Plan or a Multiemployer Plan, maintained or contributed to
by the Borrower or any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.



  7 

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with a Governmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.

”Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

“Environmental Notices” means notice from any Governmental Authority, of
possible or alleged noncompliance with or liability under any Environmental
Requirement, including without limitation any complaints, citations, demands or
requests from any Governmental Authority for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.



  8 

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency Liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” has the meaning assigned to that term in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), gross receipts, capital stock Taxes or franchise
Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.14(b)), any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Applicable Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.13(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Applicable Lending Office (or assignment), to receive additional amounts
from the Borrower with respect to such withholding Tax pursuant to Section
2.13(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to PNC on such day on such transactions as reasonably
determined by the Administrative Agent.  Notwithstanding the foregoing, if the
Federal Funds Rate as determined above would be less than zero, such rate shall
be deemed to be zero.

“Fee Letter” means that certain fee letter dated October 10, 2018, among the
Borrower, PNC Capital Markets LLC and PNC.



  9 

 

“First Mortgage Notes” means those First Mortgage Notes identified on Schedule
III attached hereto, and subsequent promissory notes or other evidences of
indebtedness of the Borrower in each case secured by first mortgages on property
owned by the Borrower or its Subsidiaries.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
Borrower or Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other governmental approval, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.



  10 

 

“Incremental Facility” has the meaning assigned to that term in Section 2.06(a).

“Incremental Facility Amendment” has the meaning assigned to that term in
Section 2.06(d).

“Incremental Facility Effective Date” has the meaning assigned to that term in
Section 2.06(e).

“Incremental Lender” has the meaning assigned to that term in Section 2.06(c).

“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) reimbursement obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
the foregoing clauses (a) through (g) secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in the foregoing clauses (a)
through (h). For the avoidance of doubt and notwithstanding anything to the
contrary set forth above, Permitted Commodity Hedging Obligations and Capital
Stock, including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.

“Indemnified Taxes” means Taxes and Other Taxes, in each case other than
Excluded Taxes.

“Indemnitee” has the meaning assigned to that term in Section 8.05.

“Information” has the meaning assigned to that term in Section 8.15.

“Informational Materials” has the meaning assigned to that term in Section 5.03.

“Interest Period” has the meaning assigned to that term in Section 2.08(b).

“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns.

“Lending Office” means, as to each Lender, its office located at its address set
forth on Schedule I hereof (or identified on Schedule I hereof as its “Domestic
Lending Office”) or such other office as such Lender may hereafter designate as
its Lending Office by notice to the Borrower and the Administrative Agent, and
as to any assignee, the office of the assignee designated as such in its
Assignment and Assumption or such other office as the assignee may designate as
its Lending Office.



  11 

 

“LIBOR” means, for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which deposits in Dollars are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time (for purposes of this definition, an
“Alternate Source”), at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period (rounded upward,
if necessary, to the nearest 1/100th of 1%); provided that if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, then “LIBOR” shall be a comparable replacement
rate determined by the Administrative Agent at such time. Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error. Notwithstanding the foregoing, if LIBOR as
determined above would be less than zero, such rate shall be deemed to be zero.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

LIBOR Rate =

                LIBOR               

1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest based on the LIBOR Rate (other
than a Base Rate Loan for which interest is determined by reference to LIBOR).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Loan” has the meaning assigned to that term in Section 2.01.

“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any Loan and any other document or
instrument delivered from time to time in connection with this Agreement or the
Notes, as such documents and instruments may be amended or supplemented from
time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries on a consolidated
basis, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Loan Documents to which the
Borrower is a party or (c) the validity or enforceability against the Borrower
of this Agreement, any of the other Loan Documents to which the Borrower is a
party, or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder.

“Maturity Date” means April 26, 2020.

“MNPI” has the meaning assigned to that term in Section 5.03.



  12 

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” means a “Multiemployer plan”, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding five (5) years.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires approval of all Lenders or all affected
Lenders in accordance with the terms of Section 8.01 and (b) has been approved
by the Required Lenders.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Note” means any promissory note of the Borrower in favor of a Lender evidencing
the Loans made to the Borrower by such Lender and substantially in the form of
Exhibit A, as such promissory note may be amended, modified, supplemented or
replaced from time to time.

“Notice of Account Designation” has the meaning assigned to that term in Section
2.02(d).

“Notice of Borrowing” has the meaning assigned to that term in Section
2.02(a)(i).

“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.10.

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees and commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower to any Lender or the Administrative Agent, in each case under or
in respect of this Agreement, any Note or any of the other Loan Documents of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note, and whether or not for the payment of
money under or in respect of this Agreement, any Note or any of the other Loan
Documents.

“OFAC” has the meaning assigned to that term in Section 4.01(s).

“Other Taxes” means all stamp or documentary taxes or any other excise or
property taxes, charges or similar levies imposed or enacted after the date
hereof, payable by the Administrative Agent or a Lender, arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than taxes owed directly by the Borrower to any
Governmental Authority, other than any of the foregoing that constitute Excluded
Taxes.

“Parent” means South Jersey Industries, Inc., a New Jersey corporation.

“Participant” has the meaning assigned to that term in Section 8.08(d).

“Participant Register” has the meaning assigned to that term in Section 8.08(d).



  13 

 

“Patriot Act” has the meaning assigned to that term in Section 8.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliates.

“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower is exposed to in the conduct of its business so long as (a) the
management of the Borrower has determined that entering into such agreements or
arrangements are bona fide hedging activities which comply with the Borrower’s
risk management policies and (b) such agreements or arrangements are not entered
into for speculative purposes and are not of a speculative nature.

“Permitted Indebtedness” means any of the following:

(a)       Indebtedness under this Agreement;

(b)       Indebtedness of the Borrower under the First Mortgage Notes existing
as of the Closing Date and as identified on Schedule III attached hereto, and
subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, the Borrower is in compliance with Section
5.04;

(c)       Any Indebtedness of the Borrower so long as before and immediately
after the incurrence of such Indebtedness, the Borrower is in compliance with
Section 5.04; and

(d)       Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness.

“Permitted Investments” means, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit or money
market deposits maturing no more than one hundred twenty (120) days from the
date of creation thereof issued by commercial banks incorporated under the laws
of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating in the “A” category or
better by a nationally recognized rating agency; provided that the aggregate
amount invested in such certificates of deposit shall not at any time exceed
$5,000,000 for any one such deposit and $10,000,000 for any one such bank, and
(d) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder.

“Permitted Liens” means, with respect to any Person, any of the following:



  14 

 

(a)       Liens for taxes, assessments or governmental charges not delinquent or
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on such Person’s books;

(b)       Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;

(c)       Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;

(d)       Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;

(e)       Rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;

(f)       Liens securing Permitted Indebtedness of the type described in clause
(b) of “Permitted Indebtedness”;

(g)       Liens securing Permitted Indebtedness, of the type described in clause
(c) of the definition of “Permitted Indebtedness,” in an aggregate principal
amount outstanding not to exceed $20,000,000 at any one time;

(h)       Liens on cash collateral securing letter of credit obligations under
the Five-Year Revolving Credit Agreement dated as of August 14, 2017 among the
Borrower, the lenders party thereto and Wells Fargo Bank, National Association,
as administrative agent, as amended; and

(i)       Purchase money security interests for the purchase of equipment to be
used in the Borrower’s business, encumbering only the equipment so purchased and
the proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.

“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

“PNC” has the meaning assigned to that term in the preamble hereto.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent at its main banking
office in Pittsburgh, Pennsylvania as its prime rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
such Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent at its main banking office in Pittsburgh,
Pennsylvania as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.



  15 

 

“Private Lenders” means any Lenders that are not Public Lenders.

“Public Lenders” has the meaning assigned to that term in Section 5.03.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one-month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which deposits of
Dollars are offered by leading banks in the London interbank deposit market for
a one-month period as published in another publication selected by the
Administrative Agent).

“Rating Agency” means S&P and/or Moody’s.

“Register” has the meaning assigned to that term in Section 8.08(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy including but
not limited to all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III; provided, however,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the aggregate unused Commitments at such time and the
aggregate outstanding principal amount of Loans at such time; provided that the
aggregate outstanding principal amount of Loans and the unused Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., or any successor thereto.

“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:



  16 

 

(a)       such Person’s and its other Subsidiaries’ investments in and advances
to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;

(b)       such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter; or

(c)       such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter.

“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.

“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of the Borrower or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.



  17 

 

“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.

“Unused Fee” has the meaning assigned to that term in Section 2.03(a).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding” and the word “through” means “to and including”.

SECTION 1.03 Accounting Terms and Determinations.

(a)                All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by Section
5.03, except as otherwise specifically prescribed herein. Notwithstanding
anything to the contrary set forth herein, the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.

(b)                Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

(c)                Unless otherwise expressly provided herein, (i) references to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (ii) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.



  18 

 

SECTION 1.04 Terminology.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall,” (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein,” “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form, and (j) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

SECTION 1.05 Use of Defined Terms.

All terms defined in this Agreement shall have the same meanings when used in
any of the other Loan Documents, unless otherwise defined therein or unless the
context shall otherwise require.

ARTICLE II

TERM LOANS

SECTION 2.01 Term Loans.

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make term loans (each such loan, a “Loan”), in Dollars, in an aggregate amount
not to exceed such Lender’s Commitment, to the Borrower from time to time during
the Draw Period, as requested by the Borrower in accordance with the terms of
Section 2.02(a). Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed. Loans shall be disbursed in accordance with Section
2.02(d).

SECTION 2.02 Procedure for Advances of Loans.

(a)                Requests for Borrowing.

(i)                 Base Rate Loans. By no later than 11:00 a.m. (Pittsburgh,
Pennsylvania time) on the Business Day of the Borrower’s request for a Borrowing
of Base Rate Loans, the Borrower shall submit to the Administrative Agent a
written notice in the form attached hereto as Exhibit B (a “Notice of
Borrowing”) and otherwise complying in all respects with Section 3.02 hereof,
which Notice of Borrowing shall set forth (A) the amount requested, (B) the
desire to have such Loans accrue interest at the Base Rate and (C) the requested
date of the Borrowing (which shall be a Business Day). A Notice of Borrowing
received after 11:00 a.m. (Pittsburgh, Pennsylvania time) shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Lenders of each such Notice of Borrowing.



  19 

 

(ii)               LIBOR Rate Loans. By no later than 11:00 a.m. (Pittsburgh,
Pennsylvania time) on the third Business Day prior to the date of the Borrower’s
request for a Borrowing of LIBOR Rate Loans, the Borrower shall submit a Notice
of Borrowing to the Administrative Agent, which Notice of Borrowing shall
otherwise comply in all respects with Section 3.02 hereof and shall set forth
(A) the amount requested, (B) the desire to have such Loans accrue interest at
the LIBOR Rate, (C) the Interest Period applicable thereto and (D) the requested
date of the Borrowing (which shall be a Business Day). A Notice of Borrowing
received after 11:00 a.m. (Pittsburgh, Pennsylvania time) shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Lenders of each such Notice of Borrowing.

(b)                Each Notice of Borrowing shall be irrevocable and binding on
the Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise LIBOR Rate Loans, the Borrower shall indemnify the
applicable Lender against any loss, cost or expense incurred by such Lender as a
result of any failure of the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Loans, the applicable conditions set forth
in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender as part of such
Borrowing.

(c)                Each Borrowing shall be in an aggregate principal amount of
$5,000,000 or any multiple of $1,000,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount of the unused Commitments on such
date).

(d)                Disbursement of Loans. Not later than 2:00 p.m. (Pittsburgh,
Pennsylvania time) on the proposed borrowing date, each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Lender’s Commitment Percentage multiplied by the
Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each Borrowing
requested pursuant to this Section 2.02(d) in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit C
hereto (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or such other account as may be designated in writing by
the Borrower to the Administrative Agent from time to time. Subject to Section
2.12, the Administrative Agent shall not be obligated to disburse that portion
of the proceeds of any Borrowing equal to the amount by which any Lender has not
made available to the Administrative Agent its applicable Commitment Percentage
of such Borrowing.

SECTION 2.03 Fees.

(a)                The Borrower hereby agrees to pay to the Administrative
Agent, for the ratable account of each Lender, an unused fee (the “Unused Fee”)
equal to the average daily unused portion of the Aggregate Commitments
multiplied by a rate per annum equal to the Applicable Margin. The Unused Fee
shall accrue at all times during the Draw Period, including at any time during
which one or more of the conditions in Section 3.02 is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing December 31, 2018, and on the last day of the
Draw Period. The Unused Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Margin during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.



  20 

 

(b)                The Borrower hereby agrees to pay such other fees as are
specified in the Fee Letter.

SECTION 2.04 Reduction of Commitments.

(a)                Voluntary. Upon at least three Business Days’ notice, the
Borrower shall have the right to permanently terminate or reduce the unused
amount of the Aggregate Commitments at any time or from time to time; provided
that each partial reduction shall be in an aggregate amount at least equal to
$5,000,000 (or, if less, the total amount of the unused amount of the Aggregate
Commitments) and in integral multiples of $1,000,000 in excess thereof.

(b)                Mandatory.

(i)                 The Aggregate Commitments shall be automatically and
permanently reduced to zero on the Draw Termination Date.

(ii)               In addition, the Aggregate Commitments shall be automatically
and permanently reduced by an amount equal to any Loans repaid or prepaid.

(c)                Application of Commitment Reductions. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Aggregate Commitments under Section 2.04(a) or (b)(i). Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Commitment Percentage. Any reduction in (or termination of) the
Aggregate Commitments shall be permanent and may not be reinstated.

SECTION 2.05 Prepayment and Repayment of Loans.

(a)                Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time and from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form reasonably acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of LIBOR Rate Loans and (B) on the
date of prepayment of Base Rate Loans; and (ii) any partial prepayment of shall
be in a principal amount of $5,000,000 (or, if less, the total amount of the
Loans outstanding) or a whole multiple of $100,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if LIBOR Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Commitment
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Subject to Section 2.15, each prepayment
of the outstanding Loans pursuant to this Section 2.05(a) shall be paid to the
Lenders in accordance with their respective Commitment Percentages and shall be
applied first to Base Rate Loans until paid in full and second to LIBOR Rate
Loans, in direct order of Interest Period maturities until paid in full. Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
through the date of such prepayment on the amount prepaid, together with any
additional amounts required pursuant to Section 2.09(e).



  21 

 

(b)                Repayment. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date,
together with accrued interest to the date of such payment on the principal
amount repaid.

SECTION 2.06 Incremental Facilities.

(a)                Request for Incremental Facility. Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), at any time
after the Closing Date, the Borrower may request the additional Borrowing of a
new tranche of term loans (each tranche, an “Incremental Facility”); provided
that (i) after giving effect to any such additional Borrowing, the aggregate
principal amount of Incremental Facilities that have been added pursuant to this
Section 2.06 shall not exceed $200,000,000, (ii) any such additional Borrowing
shall be in an aggregate principal amount of not less than $25,000,000 or any
whole multiple of $1,000,000 in excess thereof (or, in either case, such lesser
amount as may be acceptable to the Administrative Agent), and (iii) there shall
be no more than three such requested additional Borrowings during the term of
this Agreement.

(b)                Ranking and Other Provisions. Each Incremental Facility shall
(i) rank pari passu in right of payment and in respect of lien priority as to
any collateral with the existing Loans, (ii) not mature earlier than the
Maturity Date, (iii) have a weighted average life that is not shorter than the
remaining weighted average life of the existing Loans and contain terms as to
prepayments no more favorable than the existing Loans and (iv) otherwise be on
the same terms as the existing Loans.

(c)                Notices; Lender Elections. Each notice from the Borrower
pursuant to this Section 2.06 shall set forth the requested amount and proposed
terms of the Incremental Facility. Loans with respect to any Incremental
Facility may be made by any existing Lender or by any other bank or financial
institution selected by the Borrower that is reasonably acceptable to the
Administrative Agent (any such existing Lender or other bank or other financial
institution providing such loans, an “Incremental Lender”), in each case on
terms permitted in this Section 2.06. At the time of the sending of such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than twenty Business Days from the date of delivery of such notice
to the Lenders). No Lender shall be obligated to provide any portion of any
Incremental Facility. Each Lender shall notify the Administrative Agent within
such time period whether it agrees to provide a portion of such Incremental
Facility and, if so, the amount thereof. Any Lender not responding within such
time period shall be deemed to have declined to provide any portion of such
Incremental Facility. The Administrative Agent shall notify the Borrower and
each Lender of the Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested Incremental Facility, the Borrower may also
invite any other bank or financial institution that is reasonably acceptable to
the Administrative Agent to become a Lender thereunder.

(d)                Incremental Facility Amendment. Each Incremental Facility
shall become a facility under this Agreement pursuant to an amendment (each, an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Incremental Lender and the
Administrative Agent. An Incremental Facility Amendment may, without the consent
of any other Lenders, effect such amendments to the Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.06 (including, without limitation, to
incorporate the loans and commitments under any Incremental Facility into the
calculation of the “Required Lenders” and “Commitment Percentages” and
provisions related to the sharing of payments, prepayments and voting). Upon
execution, the Administrative Agent shall provide a copy of any Incremental
Facility Amendment to all Lenders.



  22 

 

(e)                Effective Date and Allocations. If any Incremental Facility
is added in accordance with this Section 2.06, the Administrative Agent and the
Borrower shall determine the effective date (each, an “Incremental Facility
Effective Date”) and the final allocation thereof. The Administrative Agent
shall promptly notify the Borrower, the existing Lenders and the Incremental
Lenders of the final allocation of such Incremental Facility and the Incremental
Facility Effective Date.

(f)                 Conditions to Effectiveness. The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and each Incremental Lender, be subject to the satisfaction
on the Incremental Facility Effective Date of each of the following conditions:

(i)                 the Administrative Agent shall have received on or prior to
the Incremental Facility Effective Date each of the following, each dated the
applicable Incremental Facility Effective Date and each in form and substance
reasonably satisfactory to the Administrative Agent: (A) the applicable
Incremental Facility Amendment; (B) a certificate of a duly authorized office of
the Borrower dated as of the Incremental Facility Effective Date certifying (1)
as to true and correct copies of the resolutions adopted by the board of
directors of the Borrower approving or consenting to the Incremental Facility
Amendment and the Incremental Facility provided thereby, (2) that all necessary
Governmental Approvals with respect to the Incremental Facility Amendment and
the Incremental Facility provided thereby have been received and, if applicable,
as to true and correct copies thereof and (3) that, before and after giving
effect to the Incremental Facility Amendment and the Incremental Facility
provided thereby, the representations and warranties are true and correct in all
material respects (except for representations and warranties qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of the Incremental Facility Effective Date, and, on and as
of the Incremental Facility Effective Date, no Default or Event of Default
exists or will result from the Incremental Facility or from the application of
the proceeds thereof; and (C) such opinions of counsel for the Borrower with
respect to the Incremental Facility Amendment and the Incremental Facility
provided thereby as the Administrative Agent may reasonably request; and

(ii)               there shall have been paid to the Administrative Agent, for
the account of the Administrative Agent and the Lenders (including any Person
becoming a Lender as part of such Incremental Facility Amendment), as
applicable, all fees and expenses (including reasonable and documented
out-of-pocket fees, charges and disbursements of counsel) that are due and
payable on or before the Incremental Facility Effective Date.

(g)                Conflicting Provisions. This Section 2.06 shall supersede any
provisions in Section 8.01 to the contrary.

SECTION 2.07 Evidence of Debt; Notes.

(a)                Evidence of Debt. The date, amount, type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender and by the Administrative Agent on its books;
provided that the failure of such Lender or the Administrative Agent to make any
such recordation or endorsement shall not affect the obligations of the Borrower
to make a payment when due of any amount owing hereunder or under any Note with
respect of the Loans to be evidenced by such Note, and each such recordation or
endorsement shall be conclusive and binding, absent manifest error. In any legal
action or proceeding in respect of this Agreement, the entries made in such
account or accounts shall, in the absence of manifest error, be conclusive
evidence of the existence and amounts of the Obligations of the Borrower therein
recorded. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.



  23 

 

(b)                Notes. Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, and maturity of its Loans and payments with respect
thereto.

SECTION 2.08 Interest Rates.

(a)                Interest Rates. Subject to the provisions of this Section, at
the election of the Borrower, Loans shall bear interest at (i) the Base Rate
plus the Applicable Base Rate Margin or (ii) the LIBOR Rate plus the Applicable
LIBOR Margin (provided that the LIBOR Rate shall not be available until three
(3) Business Days after the Closing Date unless the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 2.09(e)). The Borrower shall select the Type of Loan and Interest
Period, if any, applicable to any Borrowing at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 2.10. Any Borrowing as to which the Borrower has not duly specified the
Type of Loans in a Notice of Borrowing, or as to which the Borrower has not
given a timely Notice of Conversion/Continuation, in each case as provided
herein, shall be made as, or Converted to, a Borrowing of Base Rate Loans.

(b)                Interest Periods. As used herein, “Interest Period” means, as
to each LIBOR Rate Loan, the period commencing on the date of such LIBOR Rate
Loan is disbursed or Converted to a LIBOR Rate Loan and ending on the date that
is one, two, three or six months thereafter (in each case subject to
availability), as the Borrower may select by notice to the Administrative Agent
pursuant to Section 2.02(a)(ii) or 2.10; provided, however, that:

(i)                 the Borrower may not select any Interest Period with respect
to any Borrowing that ends after the Maturity Date, and in no event shall an
Interest Period of any Borrowing extend beyond the Maturity Date;

(ii)               whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided that if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the next preceding Business Day; and

(iii)             any Interest Period for a LIBOR Rate Loan which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
and



  24 

 

(iv)              no more than eight (8) Interest Periods may be in effect at
any time.

(c)                Default Rate. Subject to Section 6.02, immediately upon the
occurrence and during the continuance of an Event of Default, (i) the Borrower
shall no longer have the option to request LIBOR Rate Loans, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable LIBOR Margin) then
applicable to such LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter shall be automatically converted to Base Rate Loans and
shall bear interest at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Base Rate Margin) then applicable to Base Rate Loans,
and (iii) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Base Rate Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d)                Interest Payment and Computation. In addition to such other
times as may be specified herein, (i) interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2018; and (ii) interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3)-month interval during such Interest Period. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).

(e)                Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Administrative Agent or the Lenders under this Agreement (or any
of them) shall be made not later than 1:00 p.m. (Pittsburgh, Pennsylvania time)
on the date specified for payment under this Agreement to the Administrative
Agent at the office of the Administrative Agent as set forth in Section 8.02 for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any set off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 6.01, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. Any
payment received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes and any applicable interest or fee
shall continue to accrue. Upon receipt by the Administrative Agent of each such
payment, the Administrative Agent shall distribute to each Lender at its address
for notices set forth herein its pro rata share of such payment in accordance
with the amounts then due and payable to such Lender (except as specified
below), and shall wire advice of the amount of such credit to each Lender. Each
payment to the Administrative Agent of the Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 2.09(e), 2.11, 2.13, 8.05 or 8.06
shall be paid to the Administrative Agent for the account of the applicable
Lender. If any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.



  25 

 

(f)                 Maximum Rate. In no contingency or event whatsoever shall
the aggregate amount of all amounts deemed interest hereunder or under any of
the Notes charged or collected pursuant to the terms of this Agreement or
pursuant to any of the Notes exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall,
at the Administrative Agent’s option, promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or shall
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

SECTION 2.09 Interest Rate Determination; Changed Circumstances.

(a)                Interest Rate Determination. The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.08.

(b)                Automatic Conversion. If the Borrower shall fail to (i)
select the duration of any Interest Period for any LIBOR Rate Loans in
accordance with the provisions of Section 2.08(b), (ii) provide a Notice of
Conversion/Continuation with respect to any LIBOR Rate Loans on or prior to
11:00 a.m., Pittsburgh, Pennsylvania time, on the third Business Day prior to
the last day of the Interest Period applicable thereto, in the case of a
Conversion to LIBOR Rate Loans or (iii) satisfy the conditions set forth in
Section 2.10 with respect to a Conversion, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such LIBOR Rate Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.

(c)                Circumstances Affecting LIBOR Rate Availability. If, with
respect to any LIBOR Rate Loans (or a conversion to or continuation thereof),
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding, absent manifest error) that Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (ii) the Required
Lenders notify the Administrative Agent or the Administrative Agent shall
determine (which determination shall be conclusive and binding, absent manifest
error) that reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period with respect to such LIBOR Rate Loan or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding, absent manifest error) and notify the Administrative
Agent that the LIBOR Rate for any Interest Period for such LIBOR Rate Loans will
not adequately reflect the cost to such Required Lenders of making, funding or
maintaining such LIBOR Rate Loans for such Interest Period, then the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon:

(i)                 each LIBOR Rate Loan will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Loan, and



  26 

 

(ii)               the obligation of the Lenders to make, or to Convert Loans
into, LIBOR Rate Loans shall be suspended until the Administrative Agent (based
on notice from the Required Lenders) shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.

(d)                Laws Affecting LIBOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or to determine interest by reference to LIBOR,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, which notification shall be sent by the
Administrative Agent within five Business Days after the Administrative Agent
receives written notification from such Lender that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Convert
any Loan to a LIBOR Rate Loan, and the right of the Borrower to borrow any LIBOR
Rate Loan or Convert any Loan to a LIBOR Rate Loan, shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the LIBOR
component of the Base Rate, the interest rate on Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Base Rate.
Upon receipt of such notice, the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), Convert all LIBOR Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans.

(e)                Indemnity. The Borrower hereby indemnifies each of the
Lenders against any loss or expense which may arise or be attributable to such
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (i) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (ii) due to any failure of the Borrower to borrow or
Convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (iii) due to any payment, prepayment or Conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct, absent manifest error. Without prejudice to
the survival of any other agreement of the Borrower hereunder, the agreements
and obligations of the Borrower, the Administrative Agent and the Lenders
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Aggregate Commitments.



  27 

 

(f)                 Successor LIBOR Rate Index.

(i)                 If the Administrative Agent determines (which determination
shall be final and conclusive, absent manifest error) that either (A) (1) the
circumstances set forth in Section 2.09(c) have arisen and are unlikely to be
temporary, or (2) the circumstances set forth in Section 2.09(c) have not arisen
but the applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the LIBOR Rate
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (B) a rate other than the LIBOR Rate has
become a widely recognized benchmark rate for newly originated loans in Dollars
in the U.S. market, then the Administrative Agent may (in consultation with the
Borrower) choose a replacement index for the LIBOR Rate and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR
Rate-based interest rate in effect prior to its replacement.

(ii)               The Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 8.01), such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. New
York City time on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the Lenders, unless the Administrative Agent receives,
on or before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.

(iii)             Selection of the replacement index, adjustments to the
applicable margins, and amendments to this Agreement (A) will be determined with
due consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (B) may also reflect adjustments to account for (1) the effects of the
transition from the LIBOR Rate to the replacement index and (2) yield- or
risk-based differences between the LIBOR Rate and the replacement index.

(iv)              Until an amendment reflecting a new replacement index in
accordance with this Section 2.09(f) is effective, each advance, conversion and
renewal of a LIBOR Rate Loan will continue to bear interest with reference to
the LIBOR Rate; provided however, that if the Administrative Agent determines
(which determination shall be final and conclusive, absent manifest error) that
a LIBOR Termination Date has occurred, then following the LIBOR Termination
Date, all Loans as to which the LIBOR Rate would otherwise apply shall
automatically be converted to Base Rate Loans until such time as an amendment
reflecting a replacement index and related matters as described above is
implemented.

(v)                Notwithstanding anything to the contrary contained herein, if
at any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.



  28 

 

SECTION 2.10 Voluntary Conversion of Loans.

The Borrower may on any Business Day, by delivering an irrevocable Notice of
Conversion/Continuation (a “Notice of Conversion/Continuation”) in the form of
Exhibit D hereto to the Administrative Agent not later than 11:00 a.m.,
Pittsburgh, Pennsylvania time, on the third Business Day prior to the date of
the proposed Conversion, and subject to the provisions of Section 2.08, Convert
Loans of one Type into Loans of the other Type or Convert LIBOR Rate Loans as
LIBOR Rate Loans; provided that (a) any Conversion of any LIBOR Rate Loans into
Base Rate Loans or as LIBOR Rate Loans shall be made on, and only on, the last
day of an Interest Period for such LIBOR Rate Loans and (b) each Conversion
shall be in an aggregate principal amount of $5,000,000 (or, if less, the total
amount of the Loans outstanding) or any multiple of $1,000,000 in excess
thereof.

SECTION 2.11 Increased Costs.

(a)                Increased Costs Generally. If any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate);

(ii)               subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or any Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.13 and the imposition of, or any
change in the rate of any Excluded Tax payable by such Lender); or

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;

and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any Loan the interest
on which is determined by reference to the LIBOR Rate or the Daily LIBOR Rate
(or, in the case of clause (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower shall promptly
pay to any such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered. Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
agreements and obligations of the Borrower, the Administrative Agent and the
Lenders contained in this Section shall survive the payment in full of the
Obligations and the termination of the Aggregate Commitments.

(b)                Capital Requirements. If any Lender determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time upon written request of such Lender
the Borrower shall promptly pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent and the Lenders contained in this Section shall survive the
payment in full of the Obligations and the termination of the Aggregate
Commitments.



  29 

 

(c)                Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in subsections (a) or (b) of
this Section and delivered to the Borrower shall be conclusive, absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)                Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 2.12 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.

The obligations of the Lenders under this Agreement to make Loans and to make
payments pursuant to Section 8.07(b) are several and are not joint or joint and
several. Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed date of any Borrowing of LIBOR Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon, Pittsburgh,
Pennsylvania time, on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed date of such
Borrowing in accordance with this Agreement and the Administrative Agent may, in
reliance upon such assumption, but shall not be required to, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
elects to make such amount available to the Borrower on such date, and such
amount is made available to the Administrative Agent on a date after such
borrowing date, such Lender shall pay to the Administrative Agent on demand an
amount, until paid, equal to the product of (a) the amount not made available by
such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate (or, if such amount is not made available for a period of
three (3) Business Days after the borrowing date, the Base Rate) during such
period as determined by the Administrative Agent, times (c) a fraction the
numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent and the denominator of which is 360. A
certificate of the Administrative Agent with respect to any amounts owing under
this Section 2.12 shall be conclusive, absent manifest error. If such Lender’s
Commitment Percentage of such Borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to the Loan hereunder, on demand, from the Borrower.
The failure of any Lender to make any Loan or make any payment pursuant to
Section 8.07(b) on any date required hereunder shall not relieve such Lender or
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 8.07(b).



  30 

 

SECTION 2.13 Taxes; Foreign Lenders.

(a)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Taxes, except as required by Applicable Law; provided that if the Borrower shall
be required by Applicable Law to deduct any Taxes (including any Other Taxes)
from such payments, then (i) the Borrower shall make such deductions, (ii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law and (iii) if such Tax is an
Indemnified Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, the applicable Lender
or Issuing Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made.

(b)                Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.

(c)                Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent and each Lender within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive, absent manifest error.

(d)                Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)                Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), any or all of the following which
is applicable:



  31 

 

(i)                 duly completed copies of Internal Revenue Service Forms
W-8BEN or W-8BEN-E, as applicable, claiming eligibility for benefits of an
income tax treaty to which the United States is a party and/or allowing for
payments to be made without withholding due to the applicability of FATCA,

(ii)               duly completed copies of Internal Revenue Service Form
W-8ECI,

(iii)             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (I) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (III)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or

(iv)              any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
pursuant to this subsection (e) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.



  32 

 

(f)                 Treatment of Certain Refunds. If the Administrative Agent or
a Lender determines, in its reasonable discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall promptly after the receipt of such refund pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is finally
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(g)                Survival. Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower, the Administrative Agent and the Lenders contained in this Section
shall survive the payment in full of the Obligations and the termination of the
Aggregate Commitments.

(h)                USA Patriot Act Notice; Compliance. In order for the
Administrative Agent to comply with the Patriot Act, prior to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

SECTION 2.14 Mitigation Obligations; Replacement of Lenders.

(a)                Designation of a Different Applicable Lending Office. If any
Lender requests compensation under Section 2.11, or requires the Borrower to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or
Section 2.13, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)                Replacement of Lenders. If any Lender requests compensation
under Section 2.11, or if the Borrower is required to pay any additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.13 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
2.14(a) to eliminate amounts payable pursuant to Section 2.11 or Section 2.13,
as the case may be, in the future, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 8.08), all of its
interests, rights (other than its rights under Section 2.11, Section 2.13,
Section 8.05 and Section 8.06 that may be applicable prior to such assignment)
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment provided that such Lender is not a
Defaulting Lender at the time of such assignment); provided that:



  33 

 

(i)                 the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 8.08;

(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09(e) as if such assignment was a
payment) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)              such assignment does not conflict with Applicable Law; and

(v)                in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.15 Defaulting Lenders.

(a)                Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 8.01 and in the definition
of Required Lenders.

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 8.04 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (A) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (B) such Loans were made
at a time when the conditions set forth in Section 3.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents thereto.



  34 

 

(iii)             Unused Fee. Such Defaulting Lender shall not be entitled to
receive any Unused Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such Unused Fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b)                Defaulting Lender Cure. If the Borrower and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)                Termination of Defaulting Lender. The Borrower may terminate
the unused amount of the Commitment of any Lender that is a Defaulting Lender
upon not less than five (5) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.15(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.



  35 

 

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01 Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement and the obligation of the Lenders to make Loans
on the Closing Date is subject to the conditions precedent that the
Administrative Agent (and the Lenders, if applicable) shall have received on or
before the Closing Date, the following, each dated the Closing Date (to the
extent applicable or such earlier date as set forth below), in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders:

(a)                Agreement. Receipt by the Administrative Agent of
counterparts of this Agreement, duly executed by the Borrower, the
Administrative Agent and the Lenders;

(b)                Secretary’s Certificate. Receipt by the Administrative Agent
of (i) a certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the bylaws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (D) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, and (E) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf; and (ii) a certificate of
another officer as to the incumbency and specimen signature of such secretary or
assistant secretary executing the certificate pursuant to (i) above;

(c)                Officer’s Certificate. Receipt by the Administrative Agent of
a certificate from the Borrower, executed on its behalf by the president or
treasurer of the Borrower, as applicable, in form reasonably satisfactory to the
Administrative Agent, to the effect that, as of the Closing Date, all
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true and correct in all material respects (except
for representations and warranties qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects); that the Borrower is
not aware of any event that would have a Material Adverse Effect on the business
or operation as reflected in the Disclosure Documents; that the Borrower is not
in violation of any of the covenants contained in this Agreement and the other
Loan Documents in any material respect; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that the Borrower has satisfied each of the
conditions precedent set forth in this Section 3.01;

(d)                Consents. Receipt by the Administrative Agent of a written
representation from the Borrower that (i) all governmental, shareholder, member,
partner and third party consents and approvals necessary or, in the reasonable
opinion of the Administrative Agent, desirable, in connection with the
transactions contemplated hereby have been received and are in full force and
effect and (ii) no condition or requirement of law exists which could reasonably
be likely to restrain, prevent or impose any material adverse condition on the
transactions contemplated hereby;



  36 

 

(e)                Proceedings. Receipt by the Administrative Agent of a
certificate from the Borrower certifying that no action, proceeding,
investigation, regulation or legislation has been instituted, or, to the
Borrower’s knowledge, threatened or proposed before any court, government agency
or legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of this Agreement or any other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby or could reasonably be expected to result in any such prohibition or a
Material Adverse Effect;

(f)                 Financial Statements. Receipt by the Administrative Agent of
the Disclosure Documents, which demonstrate, in the Administrative Agent’s
reasonable judgment, together with all other information then available to the
Administrative Agent, that the Borrower can repay its debts and satisfy its
other obligations as and when they become due, and can comply with the financial
covenant contained in this Agreement;

(g)                Good Standing Certificate. Receipt by the Administrative
Agent of a certificate of good standing for the Borrower, dated on or no earlier
than three days prior to the Closing Date, from the Department of Treasury of
the State of New Jersey;

(h)                Fees. Receipt by the Administrative Agent and the Lenders of
the fees set forth or referenced in this Agreement and any other accrued and
unpaid fees, expenses or commissions due hereunder (including, without
limitation, legal fees and expenses of counsel to the Administrative Agent), and
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges
related to the Loan Documents, in each case which are invoiced on or prior to
the Closing Date;

(i)                 Notices Required by Section 3.02. To the extent any Loans
are to be made on the Closing Date, receipt by the Administrative Agent of a
duly completed Notice of Borrowing and Notice of Account Designation (it being
understood that if such Loans are to be LIBOR Rate Loans, the Borrower shall
deliver the Notice of Borrowing together with a letter in form and substance
reasonably satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 2.09(e) to the Administrative Agent by 11:00
a.m. (Pittsburgh, Pennsylvania time) on the third Business Day prior to the
Closing Date);

(j)                 Note. If requested by any Lender, a Note, payable to the
order of such Lender, duly completed and executed by the Borrower;

(k)                Opinions. Opinions of Cozen O’Connor, counsel to the
Borrower, in substantially the form of Exhibit E hereto, and as to such other
matters as the Administrative Agent and the Lenders may reasonably request,
addressed to the Administrative Agent and the Lenders;

(l)                 Repayment of 2017 Credit Agreement. Evidence that the Term
Loan Credit Agreement dated January 26, 2017 among the Borrower, the lenders
party thereto and PNC, as administrative agent, has been terminated, and all
outstanding obligations thereunder have been paid; and

(m)              Certificate of Beneficial Ownership; USA Patriot Act Diligence.
The Administrative Agent and each Lender shall have received, in form and
substance reasonably acceptable to the Administrative Agent and each Lender an
executed Certificate of Beneficial Ownership and such other documentation and
other information requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.



  37 

 

(n)                Other. Receipt by the Administrative Agent of all other
opinions, certificates and instruments in connection with the transactions
contemplated by this Agreement reasonably satisfactory in form and substance to
the Required Lenders.

SECTION 3.02 Additional Conditions Precedent. The obligation of the Lenders to
make Loans, including, without limitation, the making of any Loans on the
Closing Date or any date thereafter through the Draw Termination Date, shall be
subject to the further conditions precedent that on the date of such Conversion
or issuance, as the case may be:

(a)                The Administrative Agent shall have received a Notice of
Borrowing signed on behalf of the Borrower by a duly authorized officer of the
Borrower, dated such date, stating that:

(i)                 The representations and warranties of the Borrower contained
in Section 4.01 of this Agreement are true and correct in all material respects
(except for representations and warranties qualified by materiality or referring
to Material Adverse Effect, which shall be true and correct in all respects) on
and as of the date of the making of such Loan as though made on and as of such
date (it being understood for the avoidance of doubt that a representation and
warranty made as of a specific date shall be as of such date), both before and
after giving effect to the Loan and to the application of the proceeds thereof;
provided, however, that for purposes of this Section 3.02 the representation and
warranty in Section 4.01(f)(ii) shall only be applicable on the Closing Date and
shall not be applicable to any making of a Loan occurring on a date thereafter;
and

(ii)               No event has occurred and is continuing, or would result from
the making of such Loan, or the application of the proceeds thereof, as the case
may be, which constitutes a Default or an Event of Default.

(b)                The Administrative Agent shall have received such other
approvals, opinions or documents as the Administrative Agent may reasonably
request.

(c)                Receipt by the Administrative Agent of a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans that are made on or after the Closing Date are to be disbursed.

Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (a)(i) through
(a)(iii) above are not true and correct, the Borrower shall be deemed to have
represented and warranted that, on the date of any Loan the above statements are
true.

SECTION 3.03 Reliance on Certificates.

Each of the Lenders and the Administrative Agent shall be entitled to rely
conclusively upon the certificates delivered from time to time by officers of
the Borrower as to the names, incumbency, authority and signatures of the
respective Persons named therein until such time as the Administrative Agent may
receive a replacement certificate, in form reasonably acceptable to the
Administrative Agent, from an officer of the Borrower identified to the
Administrative Agent as having authority to deliver such certificate, setting
forth the names and true signatures of the officers and other representatives of
the Borrower thereafter authorized to act on its behalf.



  38 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a)                Each of the Borrower and its Subsidiaries is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable, and is duly
qualified to do business in, and is in good standing in, all other jurisdictions
where the nature of its business or the nature of property owned or used by it
makes such qualification necessary, except where such failure would not result
in a Material Adverse Effect. Each of the Borrower and its Subsidiaries has all
requisite corporate (or other applicable) powers and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.

(b)                The execution, delivery and performance by the Borrower of
this Agreement and each other Loan Document to which it is a party are within
the Borrower’s corporate (or other applicable) powers, have been duly authorized
by all necessary corporate (or other applicable) action, do not contravene (i)
the Borrower’s certificate of incorporation or bylaws, (ii) any law, rule or
regulation applicable to the Borrower or (iii) any contractual or legal
restriction binding on or affecting the Borrower, and will not result in or
require the imposition of any lien or encumbrance on, or security interest in,
any property (including, without limitation, accounts or contract rights) of the
Borrower, except as provided in this Agreement and any other the Loan Document.

(c)                No Governmental Action is required for the execution or
delivery by the Borrower of this Agreement or any other Loan Document to which
it is a party or for the performance by the Borrower of its obligations under
this Agreement or any other Loan Document to which it is a party other than
those which have previously been duly obtained, are in full force and effect,
are not subject to any pending or, to the knowledge of the Borrower, threatened
appeal or other proceeding seeking reconsideration and as to which all
applicable periods of time for review, rehearing or appeal with respect thereto
have expired.

(d)                This Agreement and each other Loan Document to which the
Borrower is a party is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar laws of general application affecting rights and
remedies of creditors generally.

(e)                Except as disclosed in the Disclosure Documents, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) affecting the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator that has a reasonable possibility of
resulting in a Material Adverse Effect.



  39 

 

(f)                

(i)                 The audited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries, as at December 31, 2017, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the fiscal year then ended,
copies of which have been furnished to the Administrative Agent and each Lender,
fairly present in all material respects the financial condition of the Borrower
and its Consolidated Subsidiaries as at such dates and the results of the
operations of the Borrower and its Consolidated Subsidiaries for the periods
ended on such dates, all in accordance with GAAP consistently applied.

(ii)               Since December 31, 2017, there has been no Material Adverse
Effect, or material adverse change in the facts and information regarding the
Borrower or any of its Consolidated Subsidiaries as represented to the Closing
Date.

(g)                The making of Loans and the use of the proceeds thereof will
comply with all provisions of Applicable Law in all material respects.

(h)                Neither the Borrower nor any Subsidiary of the Borrower is an
“investment company” or a company ”controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

(i)                 [Reserved].

(j)                 Neither the Borrower nor its Subsidiaries is engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Loan will be used to buy or
carry any margin stock or to extend credit to others for the purpose of buying
or carrying any margin stock.

(k)                Compliance with ERISA as follows:

(i)                 The Borrower and each ERISA Affiliate are in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or,
if the remedial amendment period has expired, where a determination letter
submission was timely made. No liability has been incurred by the Borrower or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;

(ii)               Except where failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, no Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;



  40 

 

(iii)             Except where the failure of any of the following
representations to be correct could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Code; (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid; or (C) failed to make a required contribution
or payment to a Multiemployer Plan;

(iv)              No Termination Event has occurred or is reasonably expected to
occur; and

(v)                Except where the failure of any of the following
representations to be correct could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower, threatened concerning or involving any (A)
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by the Borrower or any ERISA Affiliate, (B) Pension
Plan or (C) Multiemployer Plan.

(l)                 The Borrower and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, except to the extent that the
Borrower or any such Subsidiary is diligently contesting any such taxes in good
faith and by appropriate proceedings, and for which adequate reserves for
payment thereof have been established.

(m)              No event has occurred or is continuing which constitutes a
Default or an Event of Default, or which constitutes, or which with the passage
of time or giving of notice or both would constitute, a default or event of
default by the Borrower or a Subsidiary thereof under any material agreement or
contract, judgment, decree or order by which the Borrower or any of its
respective properties may be bound or which would require the Borrower or a
Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefor, where such default could reasonably be expected to
result in a Material Adverse Effect.

(n)                As of the Closing Date, the Borrower will be Solvent.

(o)                As of the Closing Date, the capitalization of the Borrower
and its direct parent company consists of the Capital Stock, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule II hereto, and all such outstanding Capital Stock has been duly
authorized and validly issued and are fully paid and nonassessable. As of the
Closing Date, the Borrower has no Subsidiaries. As of the Closing Date, except
as set forth in the Disclosure Documents, there are no outstanding warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of, Capital Stock of the Borrower or are
otherwise exercisable by any Person.



  41 

 

(p)                The Borrower and each Subsidiary of the Borrower has good and
marketable title to all material assets and other property purported to be owned
by it.

(q)                None of the properties or assets of the Borrower or any
Subsidiary is subject to any Lien, except Permitted Liens and Liens permitted by
Section 5.02(c).

(r)                 All written information, reports and other papers and data
produced by or on behalf of the Borrower and furnished to the Administrative
Agent and the Lenders in connection with the matters covered by this Agreement
were, at the time the same were so furnished, complete and correct in all
material respects. No document furnished or written statement made to the
Administrative Agent or the Lenders by the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any other Loan
Documents contains or will contain any untrue statement of a fact material to
the creditworthiness of the Borrower or its Subsidiaries or omits or will omit
to state a fact necessary in order to make the statements contained therein not
misleading.

(s)                 None of the Borrower, any Subsidiary, or any Affiliate of
the Borrower: (i) is a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or Person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or Person.

(t)                 Except as disclosed in the Disclosure Documents or to the
extent that the resulting violation or liability would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, all properties now or in the past owned, leased or operated by the
Borrower and each Subsidiary thereof now or in the past do not contain, and to
their knowledge have not previously contained, any Hazardous Materials in
amounts or concentrations which (A) constitute or constituted a violation of
applicable Environmental Laws or (B) could give rise to liability under
applicable Environmental Laws.

(u)                Except as disclosed in the Disclosure Documents or to the
extent that the resulting violation or liability would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, to the knowledge of the Borrower and its Subsidiaries, the Borrower and
each Subsidiary thereof and such properties and all operations conducted in
connection therewith are in compliance, and have been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
such properties or such operations which could interfere with the continued
operation of such properties or impair the fair saleable value thereof.



  42 

 

(v)                Except as disclosed in the Disclosure Documents or to the
extent that the resulting violation or liability would not reasonably be
expected to result individually or in the aggregate, in a Material Adverse
Effect, neither the Borrower nor any Subsidiary thereof has received any written
or verbal notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened.

(w)              Except as disclosed in the Disclosure Documents or to the
extent that the resulting violation or liability would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, to the knowledge of the Borrower and its Subsidiaries, Hazardous
Materials have not been disposed of, on or transported to or from the properties
now or in the past owned, leased or operated by the Borrower or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.

(x)                Except as disclosed in the Disclosure Documents or to the
extent that the resulting violation or liability would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, no judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower, any Subsidiary thereof or such
properties or such operations that could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

(y)                Except as disclosed in the Disclosure Documents or to the
extent that the resulting violation or liability would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, there has been no release, or to the Borrower’s knowledge, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by the Borrower or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.

(z)                Each of the Borrower, its Subsidiaries and, to the knowledge
of the Borrower, each director, officer, employee, agent and Affiliate of the
Borrower or any Subsidiary thereof, is in compliance with Anti-Corruption Laws.
None of the proceeds from any Loan have been used, directly or indirectly, by
the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers, employees, agents or Affiliates in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

(aa)             The Borrower is not an EEA Financial Institution.

(bb)            The Certificate of Beneficial Ownership executed and delivered
to the Administrative Agent and the Lenders for the Borrower on or prior to the
date of this Agreement, as updated from time to time in accordance with this
Agreement, is accurate, complete and correct as of the date hereof and as of the
date any such update is delivered. The Borrower acknowledges and agrees that the
Certificate of Beneficial Ownership is one of the Loan Documents.



  43 

 

ARTICLE V

COVENANTS

SECTION 5.01 Affirmative Covenants.

Until the Obligations have been paid and satisfied in full and the Aggregate
Commitments terminated, the Borrower will, and will cause each of its
Subsidiaries to, unless the Required Lenders shall otherwise consent in writing:

(a)                Preservation of Existence, Etc. Preserve and maintain its
corporate or company, as applicable, existence, material rights (statutory and
otherwise) and franchises, and take such other action as may be necessary or
advisable to preserve and maintain its right to conduct its business in the
states where it shall be conducting its business, except where failure to do so
does not result in, or could not reasonably be expected to have, a Material
Adverse Effect.

(b)                Maintenance of Properties, Etc. Maintain good and marketable
title to all of its properties which are used or useful in the conduct of its
business, and preserve, maintain, develop and operate, and cause each of its
Subsidiaries to preserve, maintain, develop and operate, in substantial
conformity with all laws and material contractual obligations, all such
properties in good working order and condition, ordinary wear and tear excepted,
except where such failure would not result in a Material Adverse Effect.

(c)                Ownership. Cause the Parent to own, directly or indirectly,
at all times, 100% of the Capital Stock having voting rights of the Borrower.

(d)                Compliance with Material Contractual Obligations, Laws, Etc.
Comply with the requirements of all material contractual obligations and all
applicable laws, rules, regulations and orders, the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent diligently contested in good faith and by
appropriate proceedings and for which adequate reserves for the payment thereof
have been established, and complying with the requirements of all applicable
Environmental Laws, and other health and safety matters.

(e)                Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or similar
businesses and similarly situated.

(f)                 Visitation Rights; Keeping of Books. At any reasonable time
and from time to time, upon reasonable advance notice, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective officers or directors and with their
respective independent certified public accountants and keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and liabilities of the Borrower in
accordance with GAAP, consistent with the procedures applied in the preparation
of the financial statements referred to in Section 4.01(f)(i) hereof.



  44 

 

(g)                Transactions with Affiliates. Conduct all transactions
otherwise permitted under this Agreement with any of its Affiliates on terms
that are fair and reasonable and no less favorable to the Borrower or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.

(h)                Use of Proceeds. Use the proceeds of the Loans solely for the
following purposes: (i) general corporate purposes including, without
limitation, the repayment of debt or financing of capital expenditures and (ii)
for working capital of the Borrower, its Subsidiaries or its Affiliates.

(i)                 Loan Documents. Perform and comply in all material respects
with each of the provisions of each Loan Document to which it is a party.

(j)                 Risk Management. Perform and comply in all material respects
with any risk management policies developed by the Borrower, including such
policies, if applicable, related to (i) the retail and wholesale inventory
distribution and trading procedures and (ii) dollar and volume limits.

(k)                OFAC Compliance. Comply with any obligations that it may have
under the Patriot Act, all laws and executive orders administered by OFAC and
all regulations promulgated and executive orders having the force of law issued
pursuant thereto, as amended or supplemented from time to time (collectively,
“AML and Anti-Terrorist Acts”). In the event that the Borrower becomes aware
that it is not in compliance with any applicable AML and Anti-Terrorist Acts,
the Borrower shall notify the Administrative Agent and diligently take all
actions required thereunder to become compliant.

(l)                 Further Assurances. At the expense of the Borrower, promptly
execute and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further actions,
that may be reasonably necessary or that the Required Lenders through the
Administrative Agent may reasonably request, to enable the Lenders and the
Administrative Agent to lawfully enforce the terms and provisions of this
Agreement and the other Loan Documents and to exercise their rights and remedies
hereunder and thereunder. In addition, the Borrower will use all reasonable
efforts to duly obtain Governmental Actions required from time to time on or
prior to such date as the same may become legally required, and thereafter to
maintain all such Governmental Actions in full force and effect, except where
such failure would not result in a Material Adverse Effect.

(m)              Compliance with ERISA. (i) Except where the failure to so
comply would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (A) comply with applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (B) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (C) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (D) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (ii) furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.



  45 

 

(n)                Environmental Notices. The Borrower shall furnish to the
Administrative Agent, on behalf of the Lenders, prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting its properties
or, to the extent the Borrower has actual notice thereof, any adjacent property,
and all facts, events or conditions that could lead to any of the foregoing;
provided that the Borrower shall not be required to give such notice unless it
reasonably believes that any of the foregoing, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(o)                Environmental Matters. Except where it would not reasonably
be expected to have a Material Adverse Effect, the Borrower will not use,
produce, manufacture, process, generate, store, dispose of, manage at, or ship
or transport to or from its properties any Hazardous Materials other than as
disclosed to the Lenders in writing at or prior to the Closing Date except for
(i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(p)                Environmental Release. Upon becoming aware of the occurrence
of an Environmental Release that would reasonably be expected to have a Material
Adverse Effect, promptly investigate the extent thereof, and comply in all
material respects with all applicable Federal, state and local statutes, rules,
regulations, orders and other provisions of law relating to Hazardous Materials,
air emissions, water discharge, noise emission and liquid disposal, and other
environmental, health and safety matters, other than those the noncompliance
with which would not have a Material Adverse Effect.

(q)                Compliance with Anti-Corruption Laws. Conduct its business in
compliance with all Anti-Corruption Laws and maintain policies and procedures
designed to promote and achieve compliance with all Anti-Corruption Laws.

(r)                 Certificate of Beneficial Ownership and Other Additional
Information. Provide to the Administrative Agent and the Lenders: (i)
confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Administrative Agent and the
Lenders; (ii) a new Certificate of Beneficial Ownership, in form and substance
reasonably acceptable to the Administrative Agent and each Lender, when the
individual(s) to be identified as a Beneficial Owner have changed; and (iii)
such other information and documentation as may reasonably be requested by the
Administrative Agent or any Lender from time to time for purposes of compliance
by the Administrative Agent or such Lender with Applicable Laws (including
without limitation the Patriot Act and other “know your customer” and anti-money
laundering rules and regulations), and any policy or procedure implemented by
the Administrative Agent or such Lender to comply therewith.

SECTION 5.02 Negative Covenants.

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitments terminated, the Borrower will not, and will not cause or
permit any of its Subsidiaries to, without the written consent of the Required
Lenders:

(a)                Liens, Etc. Except as permitted by Section 5.02(c), create,
incur, assume or suffer to exist any Lien other than Permitted Liens.



  46 

 

(b)                Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except for Permitted Indebtedness.

(c)                Obligation to Ratably Secure. Except as permitted by Section
5.02(a), create, incur, assume or suffer to exist any Lien other than a
Permitted Lien, in each case to secure or provide for the payment of
Indebtedness, unless, on or prior to the date thereof, the Borrower shall have
(i) pursuant to documentation reasonably satisfactory to the Administrative
Agent and the Required Lenders, equally and ratably secured the Obligations of
the Borrower under this Agreement by a Lien acceptable to the Administrative
Agent and Required Lenders, and (ii) caused the creditor or creditors, as the
case may be, in respect of such Indebtedness to have entered into an
intercreditor agreement in form, scope and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders.

(d)                Mergers, Etc. Merge or consolidate with or into any Person,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, any other Subsidiary of the Borrower and (ii) any Subsidiary of the
Borrower may merge or consolidate with and into the Borrower; provided that the
Borrower is the surviving corporation; provided, further, that in each case,
immediately after giving effect to such proposed transaction, no Event of
Default or Default would exist.

(e)                Sale of Assets, Etc. Sell, transfer, lease, assign or
otherwise convey or dispose of assets (whether now owned or hereafter acquired),
except for (i) dispositions of capital assets in the ordinary course of business
as presently conducted and (ii) other dispositions by the Borrower and its
Consolidated Subsidiaries; provided that at the time of such disposition, the
aggregate book value of all assets disposed of in reliance on this subclause
(ii) (after giving effect to such disposition) after the Closing Date shall not
exceed an amount equal to 10% of Consolidated assets of the Borrower and its
Consolidated Subsidiaries as of the most recently ended fiscal quarter or fiscal
year, as applicable.

(f)                 Restricted Investments. Other than in the ordinary course of
business (i) make or permit to exist any loans or advances to, or any other
investment in, any Person except for investments in Permitted Investments, or
(ii) acquire any assets or property of any other Person.

(g)                New Business. Permit the Borrower or any of its Subsidiaries
to enter into any business, in any material respect, which is not similar or
reasonably related to that existing on the Closing Date.

(h)                Distributions. Pay any dividends on or make any other
distributions in respect of any Capital Stock or redeem or otherwise acquire any
such Capital Stock without in each instance obtaining the prior written consent
of the Required Lenders; provided that (i) any Subsidiary of the Borrower may
pay regularly scheduled dividends or make other distributions to the Borrower;
(ii) if no Default or Event of Default exists or would result therefrom, the
Borrower may pay distributions or dividends in either cash or Capital Stock of
the Borrower or may redeem or otherwise acquire its Capital Stock, and (iii) the
Borrower may cause (A) the redemption of its Capital Stock having a preferred
interest or (B) the acquisition of Capital Stock having a preferred interest of
any trust created by the Borrower solely for the purpose of issuing preferred
equity interests, the proceeds of which will be used by such trust to fund loans
to the Borrower, only if, in each case, (I) such redemption or acquisition is
effected by the proceeds of Capital Stock issued by the Parent, or (II) such
redemption or acquisition is effected with proceeds from Permitted Indebtedness;
provided that before and after such redemption or acquisition as described in
(I) and (II) above, no Default or Event of Default has occurred and is
continuing.



  47 

 

(i)                 Constituent Documents, Etc. Change in any material respect
the nature of its certificate of incorporation, bylaws, or other similar
documents, or accounting policies or accounting practices (except as required or
permitted by the Financial Accounting Standards Board or GAAP).

(j)                 Fiscal Year. Change its fiscal year.

(k)                Use of Proceeds.

(i)                 Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to buy or carry
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of buying or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

(ii)               Use the proceeds of any Loan, whether directly or indirectly,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws.

SECTION 5.03 Reporting Requirements.

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitments terminated, the Borrower will, unless the Required Lenders
shall otherwise consent in writing, provide to the Administrative Agent:

(a)                as soon as available and in any event within sixty (60) days
after the end of each of the first three quarters of each fiscal year of the
Borrower, a consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and consolidated and
consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified on behalf of the Borrower by the chief
executive officer, the president, the chief financial officer or the treasurer
of the Borrower as fairly presenting in all material respects the financial
condition of the Borrower and its Consolidated Subsidiaries as at such date and
the results of operations of the Borrower and its Consolidated Subsidiaries for
the periods ended on such date, except for normal year-end adjustments, all in
accordance with GAAP consistently applied (for purposes hereof delivery of the
Borrower’s appropriately completed Form 10-Q will be sufficient in lieu of
delivery of such consolidated and consolidating balance sheet and consolidated
and consolidating statements of income, retained earnings and cash flows),
together with a Compliance Certificate, in the form of Exhibit G, of the
Borrower, signed on its behalf by the chief executive officer, the president,
the chief financial officer or the treasurer of the Borrower (i) demonstrating
and certifying compliance by the Borrower with the covenant set forth in Section
5.04 and (ii) stating that no Event of Default or Default has occurred and is
continuing or, if an Event of Default or Default has occurred and is continuing,
a statement as to the nature thereof and the action which the Borrower has taken
and proposes to take with respect thereto;

(b)                as soon as available and in any event within one hundred five
(105) days after the end of each fiscal year of the Borrower, a copy of the
annual report for such year for the Borrower and its Consolidated Subsidiaries,
containing consolidated and consolidating financial statements for such year
certified by, and accompanied by an unqualified opinion of, independent public
accountants reasonably acceptable to the Administrative Agent (for purposes
hereof, delivery of the Borrower’s appropriately completed Form 10-K will be
sufficient in lieu of delivery of such financial statements), together with a
Compliance Certificate, in the form of Exhibit G, of the Borrower, signed on its
behalf by the chief executive officer, the president, the chief financial
officer or the treasurer of the Borrower (i) demonstrating and certifying
compliance by the Borrower with the covenant set forth in Section 5.04 and (ii)
stating that no Event of Default or Default has occurred and is continuing or,
if an Event of Default or Default has occurred and is continuing, a statement as
to the nature thereof and the action which the Borrower has taken and proposes
to take with respect thereto;



  48 

 

(c)                as soon as possible and in any event within five (5) days
after the occurrence of each Event of Default and each Default known to the
Borrower, a statement of the chief financial officer or treasurer of the
Borrower setting forth details of such Event of Default or Default and the
action which the Borrower has taken and proposes to take with respect thereto;

(d)                upon the Borrower obtaining knowledge of the following, the
Borrower will give written notice to the Administrative Agent promptly (and in
any event within ten Business Days) of any of the following: (i) any unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA and (iv) the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;

(e)                as soon as possible and in any event within five (5) days
after the Borrower becomes aware of the occurrence thereof, notice of all
actions, suits, proceedings or other events (i) of the type described in Section
4.01(e) or (ii) for which the Administrative Agent or the Lenders will be
entitled to indemnity under Section 8.05;

(f)                 as soon as possible and in any event within five (5) days
after the sending or filing thereof, copies of all material reports that the
Borrower sends to any of its security holders, and copies of all reports and
registration statements which the Borrower or any of its Subsidiaries files with
the Securities and Exchange Commission or any national securities exchange;

(g)                as soon as possible and in any event within five (5) days
after requested, such other information respecting the business, properties,
assets, liabilities (actual or contingent), results of operations, prospects,
condition or operations, financial or otherwise, of the Borrower or any
Subsidiary thereof as any Lender through the Administrative Agent may from time
to time reasonably request;

(h)                from time to time and promptly upon each request, information
with respect to the Borrower as a Lender may reasonably request in order to
comply with the Patriot Act; and

(i)                 promptly, upon knowledge of any change in the Debt Rating, a
certificate stating that the Debt Rating has changed with evidence of the new
Debt Rating;



  49 

 

Information required to be delivered pursuant to this Section 5.03 shall be
deemed to have been delivered if such information shall have been posted by the
Borrower on an Intralinks, SyndTrak or similar site to which the Administrative
Agent has been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov and the Borrower shall
have notified the Administrative Agent of the availability of all Form 10-Q and
Form 10-K reports; provided that, if requested by the Administrative Agent or
any Lender, the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender. Information required to be delivered
pursuant to this Section 5.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder that have been approved by
the Borrower in writing including via electronic transmission (collectively,
“Informational Materials”) by posting the Informational Materials on Intralinks,
SyndTrak or other similar electronic means and (b) certain prospective Lenders
(“Public Lenders”) may not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to the Borrower or its Affiliates or any of their respective securities,
and who may be engaged in investment and other market-related activities with
respect to such entities’ securities. Lenders will assume that all Informational
Materials, other than publicly available Informational Materials filed pursuant
to the Exchange Act or posted on Borrower’s website, include MNPI. The Borrower
hereby agrees that in the event any Informational Materials will not contain
MNPI, Borrower will notify Administrative Agent in writing (except with respect
to Informational Materials filed pursuant to the Exchange Act, or posted on
Borrower’s website, which shall be deemed public) and the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Informational Materials as not containing any MNPI (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Informational Materials constitute Information, such Information
shall be treated as set forth in Section 8.15 hereof). Before distribution of
any Informational Materials (x) to prospective Private Lenders, the Borrower
shall provide the Administrative Agent with written authorization (including
email) authorizing the dissemination of the Informational Materials and (y) to
prospective Public Lenders, the Borrower shall provide the Administrative Agent
with written authorization (including email) authorizing the dissemination of
the Informational Materials and confirming, to the Borrower’s knowledge, the
absence of MNPI therefrom.

SECTION 5.04 Financial Covenant. Until all of the Obligations have been paid and
satisfied in full and the Aggregate Commitments terminated, the Borrower will,
unless the Required Lenders shall otherwise consent in writing, maintain at the
end of each fiscal quarter a ratio of Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis to Consolidated Total Capitalization of not
more than 0.70 to 1.0.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default.

Each of the following events should they occur shall constitute an “Event of
Default”:



  50 

 

(a)                The Borrower shall fail to pay (i) any amount of principal on
any Loan when the same becomes due and payable hereunder or (ii) any interest,
fees or other amount payable hereunder within five (5) Business Days of when the
same becomes due and payable hereunder; or

(b)                Any representation or warranty made by or on behalf of the
Borrower in this Agreement or any other Loan Document or by or on behalf of the
Borrower (or any of its officers) in connection with this Agreement or any other
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made; or

(c)                The Borrower shall fail (i) to perform or observe any term,
covenant or agreement contained in Section 5.01(a), (c), (e), (g), (h), (i), (j)
or (q), Section 5.02(a), (b), (c), (d), (e), (f), (g), (h), (j) or (k), Section
5.03 or Section 5.04, or (ii) to perform or observe any other term, covenant or
agreement contained in this Agreement (other than obligations specifically set
forth elsewhere in this Section 6.01) on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement, shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or

(d)                The Borrower or any Significant Subsidiary thereof shall fail
to pay any principal of or premium or interest on any Indebtedness (other than
Indebtedness incurred under this Agreement) thereof in the aggregate (for all
such Persons) in excess of $25,000,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or

(e)                The Borrower or any Significant Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors, or any proceeding shall be instituted by or against
the Borrower or a Significant Subsidiary thereof seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), such proceeding shall remain
undismissed or unstayed for a period of forty-five (45) days, any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur or the Borrower or a Significant Subsidiary thereof shall consent to
or acquiesce in any such proceeding; or the Borrower or a Significant Subsidiary
thereof shall take any corporate action to authorize any of the foregoing
actions described in this subsection (e); or

(f)                 Any judgments or orders for the payment of money in excess
of $25,000,000 (in the aggregate for all such Persons) shall be rendered against
the Borrower or any Significant Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment or
order or (ii) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or



  51 

 

(g)                The obligations of the Borrower under this Agreement or any
other Loan Document shall become unenforceable, or the Borrower, or any court or
governmental or regulatory body having jurisdiction over the Borrower, shall so
assert in writing or the Borrower or any of its Affiliates shall contest in any
manner the validity or enforceability thereof; or

(h)                The occurrence of a Termination Event; or

(i)                 Any Governmental Approval shall be rescinded, revoked,
otherwise terminated, or amended or modified in any manner which is materially
adverse to the interests of the Lenders and the Administrative Agent; or

(j)                 A Change in Control shall occur.

SECTION 6.02 Upon an Event of Default.

Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, (a) declare the principal of and interest on the Loans and the
other Obligations (except for Hedging Obligations, which shall be governed by
the terms and conditions of the documents controlling such obligations) at the
time outstanding, and all other amounts owed to the Lenders and to the
Administrative Agent under this Agreement, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement to the contrary notwithstanding, and (b) terminate
the Aggregate Commitments and any right of the Borrower to request Loans
hereunder; provided that upon the occurrence of an Event of Default specified in
Section 6.01(e), the Aggregate Commitments shall be automatically terminated and
all Obligations (except for Hedging Obligations, which shall be governed by the
terms and conditions of the documents controlling such obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

SECTION 6.03 Application of Funds.

After the exercise of remedies provided for in Section 6.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 6.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.09(e), 2.11 and 2.13) payable to the Administrative Agent in its
capacity as such;



  52 

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Sections 2.09(e), 2.11 and 2.13),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

SECTION 6.04 Rights and Remedies Cumulative; Non-Waiver; Etc.

The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Default or Event of
Default.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01 Appointment and Authority.

Each of the Lenders hereby irrevocably designates and appoints PNC to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.



  53 

 

SECTION 7.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 7.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

(b)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.



  54 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 7.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the facilities created under this Agreement as well as activities as Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 7.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be (a) a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States and
(b) a U.S. Person within the meaning of the Code. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent (other than any rights to indemnity
payments owed to the retiring (or retired) Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections
8.05, 8.06 and 8.07 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.



  55 

 

SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, book runners, lead arrangers, or co-arrangers
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 7.09 No Reliance on Administrative Agent’s Customer Identification
Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other AML and Anti-Terrorist Acts, including any
programs involving any of the following items relating to or in connection with
any of the Borrower, its Subsidiaries or Affiliates or their respective agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (a) any
identity verification procedures; (b) any recordkeeping; (c) comparisons with
government lists; (d) customer notices; or (e) other procedures required under
the CIP Regulations or such other AML and Anti-Terrorist Acts.



  56 

 

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such waiver and no such amendment, supplement or
modification shall (a) postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby, (b) reduce
the principal of, or the rate of interest specified herein on, any Loan, or
(subject to the second proviso to this Section 8.01) any interest, fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby (except that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate), (c) extend or increase the amount of any Lender’s Commitment (or
reinstate any Commitment terminated pursuant to Section 6.02) without the
written consent of such Lender, (d) postpone the Draw Termination Date without
the written consent of all of the Lenders, (e) amend, modify or waive any
provision of this Section 8.01 or Section 8.08(d) or reduce the percentage
specified in the definition of Required Lenders, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement, in each case without the written consent of all the Lenders, (f)
change Section 6.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of all of the Lenders, (g)
amend, modify or waive any provision of Article VII or otherwise affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document without the written consent of the Administrative Agent or (h)
waive, modify or eliminate any of the conditions precedent specified in Article
III, in each case without the written consent of all the Lenders; provided,
further that the Fee Letter may be amended, or rights and privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.



  57 

 

SECTION 8.02 Notices, Etc.

Except as provided in the last paragraph of this Section 8.02, all notices and
other communications provided for hereunder shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier, as follows:

The Borrower:

South Jersey Gas Company

1 South Jersey Plaza

Folsom, New Jersey 08037

Attention: Ann T. Anthony

Telecopy No.: (609) 561-8225

 

With a copy to:

Cozen O’Connor

One Liberty Place

1650 Market Street

Suite 2800

Philadelphia, Pennsylvania 19103

Attention: Richard J. Busis, Esq.

Telecopy No.: (215) 665-2013

 

The Administrative Agent:

PNC Bank, National Association

as Administrative Agent

Mail Stop: P7-PFSC-05-W

Address: 500 First Avenue

Pittsburgh, PA 15219

Attention: Trina Barkley

Telecopy No.: (412) 705-2006

 

With a copy to:

Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention: Agency Services
Telecopy: (412) 762-8672

 



  58 

 

and if to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in the
following paragraph, shall be effective as provided in such paragraph.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving notices by
electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

SECTION 8.03 No Waiver; Remedies.

No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 8.04 Set-off; Sharing of Payments by Lenders.

(a)                Set-off. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender or any such Affiliate to or
for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to the Administrative Agent, such Lender or any such
Affiliate, irrespective of whether or not the Administrative Agent, such Lender
or any such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of the
Administrative Agent, such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (ii) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.



  59 

 

(b)                Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and (ii) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

(i)                 if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

(ii)               the provisions of this subsection (b) shall not be construed
to apply to (A) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or (B)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 8.05 Indemnification.

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related reasonable out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (a) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials (including any Environmental Release) on or from
any property owned or operated by the Borrower or any Subsidiary thereof, or any
Environmental Claim related in any way to the Borrower or any Subsidiary, (d)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (e) any
claim (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by the U.S. Department of the Treasury’s Office of
Foreign Assets Control), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of an Indemnitee or (ii) result from a claim brought by the Borrower
or any Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. An
Indemnitee shall not, without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened claim, litigation, investigation or
proceeding in respect of which indemnity is sought under this Section 8.05 by
such Indemnitee unless such settlement (x) does not require the Borrower to make
any payments or assume any liabilities (including related to any claims for
indemnification under this Agreement), (y) includes an unconditional release of
the Borrower in form and substance reasonably satisfactory to the Borrower from
all liability on claims that are the subject matter of such claim, litigation,
investigation or proceeding and (z) does not include any statement as to or any
admission of fault, culpability or failure to act by or on behalf of the
Borrower.



  60 

 

Nothing in this Section 8.05 is intended to limit the Borrower’s obligations
contained in Article II. Without prejudice to the survival of any other
obligation of the Borrower hereunder, the indemnities and obligations of the
Borrower contained in this Section 8.05 shall survive the payment in full of
amounts payable pursuant to Article II and the termination of the Aggregate
Commitments.

SECTION 8.06 Costs, Expenses and Taxes.

The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement, the Loans and any other documents which may be
delivered in connection with this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent incurred in connection with the preparation and negotiation of this
Agreement, the Loans and any document delivered in connection therewith and all
reasonable costs and expenses incurred by the Administrative Agent (and, in the
case of clause (c) or (d) below, any Lender) (including reasonable fees and out
of pocket expenses of counsel) in connection with (a) with the use of Intralinks
Inc., SyndTrak or other similar information transmission systems in connection
with the Loan Documents, (b) the transfer, drawing upon, change in terms,
maintenance, renewal or cancellation of this Agreement and the Loans, (c) any
and all amounts which the Administrative Agent or any Lender has paid relative
to the Administrative Agent’s or such Lender’s curing of any Event of Default
resulting from the acts or omissions of the Borrower under this Agreement or any
other Loan Document, (d) the enforcement of, or protection of rights under, this
Agreement or any other Loan Document (whether through negotiations, legal
proceedings or otherwise) or (e) any waivers or consents or amendments to or in
respect of this Agreement, the other Loan Documents or the Loans requested by
the Borrower. In addition, the Borrower shall pay any and all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the Loans or any of
such other documents, and agree to save the Administrative Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.



  61 

 

Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Aggregate Commitments.

SECTION 8.07 Waiver of Consequential Damages; Reimbursement by Lenders.

(a)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, and no Indemnitee shall assert, and each
Indemnitee hereby waives, any claim against the Borrower, in each case on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(b)                Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Sections 8.05 or
8.06 to be paid by it to the Administrative Agent (or any sub-agent thereof) or
any Related Party thereof, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any such Related Party acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
All amounts due under this Section 8.07(b) shall be payable not later than ten
(10) days after demand therefor.

(c)                Survival. The agreements and obligations of the Borrower and
the Lenders contained in this Section 8.07 shall survive the payment in full of
the Obligations and the termination of the Aggregate Commitments.

SECTION 8.08 Benefit of Agreement.

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (d) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.



  62 

 

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)                 Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned;



  63 

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (I) an Event of Default has occurred and is continuing
at the time of such assignment or (II) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv)              Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment (provided that only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)                No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)              No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

(vii)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.



  64 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.09, 2.11, 2.13, 2.14, 8.05 and 8.06
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)                Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Pittsburgh, Pennsylvania, a copy of each Assignment and Assumption delivered to
it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.

(d)                Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.07(b) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
8.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.09, 2.11 and 2.13 (subject to the
requirements and limitations therein, including the requirements under
Section 2.13(e) (it being understood that the documentation required under
Section 2.13(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 8.08(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 2.14(b) and Section 2.14(a) as if it were
an assignee under Section 8.08(b); and (B) shall not be entitled to receive any
greater payment under Section 2.09 or 2.13, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.14(b) and Section 2.14(a) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.04(a) as though it were a Lender; provided
that such Participant agrees to be subject to Section 8.04(b) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.



  65 

 

(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 8.09 Severability.

Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.

SECTION 8.10 Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

SECTION 8.11 Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.



  66 

 

SECTION 8.12 Submission to Jurisdiction; Waivers.

The Borrower hereby irrevocably and unconditionally:

(a)                submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the nonexclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b)                consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)                agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower at its address set forth in Section 8.02 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and

(d)                agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

This Section 8.12 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.

SECTION 8.13 Acknowledgments. The Borrower hereby acknowledges:

(a)                it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;

(b)                neither the Administrative Agent nor any Lender has a
fiduciary relationship to the Borrower, and the relationship between the
Administrative Agent and any Lender, on the one hand, and the Borrower on the
other hand, is solely that of debtor and creditor; and

(c)                no joint venture exists between the Borrower and the
Administrative Agent or any Lender.

SECTION 8.14 Waivers of Jury Trial.

To the fullest extent permitted by Applicable Law, each of the Borrower, the
Administrative Agent and the Lenders hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement or any other Loan Document and for any counterclaim therein. This
Section 8.14 shall not be construed to confer a benefit upon, or grant a right
or privilege to, any Person other than the parties hereto.



  67 

 

SECTION 8.15 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) and use it only for
purposes of this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, or for any other reason relating to this
Agreement, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives for the purpose of evaluating,
negotiating or entering into transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower and
such source is not known by the Person receiving such Information to be in
violation of this Section 8.15 or (j) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or Affiliates.
“Information” means all information received from or on behalf of the Borrower
or any Subsidiary thereof relating to the Borrower or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
without breach of this Section 8.15 prior to disclosure by the Borrower or any
Subsidiary thereof; provided that, in the case of information received from the
Borrower or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and Participants shall promptly
notify the Borrower of its receipt of any subpoena or similar process or
authority, unless prohibited therefrom by the issuing Person.

SECTION 8.16 Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.



  68 

 

SECTION 8.17 USA Patriot Act Notice.

Each of the Lenders that is subject to the USA Patriot Act (Title III of Pub. L.
107-56) (signed into law October 26, 2001) (the “Patriot Act”) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

SECTION 8.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

(i)                 a reduction in full or in part or cancellation of any such
liability;

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]



  69 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

 

SOUTH JERSEY GAS COMPANY

 

 

By:  /s/ Ann T. Anthony          

Name:  Ann T. Anthony

Title: Treasurer

 

 

 

ADMINISTRATIVE AGENT:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By:  /s/ Thomas Redmond          

Name:  Thomas Redmond

Title: Managing Director

 

 

 

 

LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

By:  /s/ Thomas Redmond          

Name:  Thomas Redmond

Title: Managing Director

 



 

 

CITIZENS BANK OF PENNSYLVANIA,
as a Lender

 

 

By:  /s/ Hassan Shakeel          

Name:  Hassan Shakeel

Title: Vice President, Porfolio Management

 



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

By:  /s/ Richard R. Powell        

Name:  Richard R. Powell

Title: Senior Vice President

 



 

 

TD BANK, N.A., as a Lender

 

 

By:  /s/ Vijay Prasad          

Name:  Vijay Prasad

Title: Senior Vice President

 



 

 

KEYBANK, NATIONAL ASSOCIATION,
as a Lender

 

 

By:  /s/ Renee M. Bonnell          

Name:  Renee M. Bonnell

Title:  Vice President

 

 



 

 

BRANCH BANKING AND TRUST COMPANY,
as a Lender

 

 

By:  /s/ Ryan T. Hamilton          

Name:  Ryan T. Hamilton

Title: Vice President

 



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:  /s/ Helen D. Davis           

Name:  Helen D. Davis

Title: Authorized Officer

 

 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:  /s/ Jesse Tannuzzo           

Name:  Jesse Tannuzzo

Title: Vice President

 



 

